DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 8-10 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown (4,064,965).
	With respect to claim 1, Brown teaches a breakaway stethoscope (Figures 1-3, #10) comprising: a chest piece (14) that captures sounds generated inside a person's body when the chest piece (14) is positioned adjacent to the person's body; a headset (12) that directs the sounds captured by the chest piece (14) and a coupler (45) that releasably connects a first tube (26/32) connected to the chest piece (14) and a second tube (one of 34/28 or 36/30) connected to the headset (12) and releases the first tube (26/32) or the second tube (one of 34/28 or 36/30) when the first tube or the second tube experiences a predetermined force (due to frictional grip between plugs 28/30/32 and ribs #52), the coupler (45) having a first section (48) and a second section (one of 46/47) on opposite ends of the coupler (45), the first section (48) and the second section (one of 46/47) each having one or more barbs (52).  
	With respect to claim 2, Brown teaches wherein the first section (48) and the second section (one of 46/47) have two barbs (52) each.  
	With respect to claim 8, Brown teaches further comprising a second coupler (other of 34/28 or 36/30) that releasably connects a third tube (other of 34/28 or 36/30) to the second tube (one of 34/28 or 36/30) or the first tube (26/32).  
	With respect to claim 9, Brown teaches a breakaway stethoscope (Figures 1-3, #10) comprising: a coupler (45) that releasably connects a first tube (26/32) connected to a chest piece (14) and a second tube (one of 34/28 or 36/30) connected to a headset (12) and releases the first tube (26/32) or the second tube (one of 34/28 or 36/30) when the first tube or the second tube experiences a predetermined force (due to frictional grip between plugs 28/30/32 and ribs #52), the coupler (45) having a first section (48) and a second section (one of 46/47) on opposite ends of the coupler (45), the first section (48) and the second section (one of 46/47) each having one or more barbs (52).  
	With respect to claim 10, Brown teaches wherein the first section (48) and the second section (one of 46/47) have two barbs (52) each.  
	With respect to claim 16, Brown teaches further comprising a second coupler (other of 34/28 or 36/30) that releasably connects a third tube (other of 34/28 or 36/30) to the second tube (one of 34/28 or 36/30) or the first tube (26/32).  
	With respect to claim 17, Brown teaches a breakaway stethoscope (Figures 1-3, #10) comprising: a coupler (45) that releasably connects a first tube (26/32) connected to a chest piece (14) and a second tube (one of 34/28 or 36/30) connected to a headset (12) and releases the first tube (26/32) or the second tube (one of 34/28 or 36/30) when the first tube or the second tube experiences a predetermined force (due to frictional grip between plugs 28/30/32 and ribs #52), the coupler (45) having a plurality of barbs (52) for the first tube (26/32) and the second tube (one of 34/28 or 36/30) to be positioned over the plurality of barbs (52).  
Claims 1-2, 4, 9-10, 12 and 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pande (2019/0274656).
	With respect to claim 1, Pande teaches a breakaway stethoscope (Figures 1) comprising: a chest piece (11) that captures sounds generated inside a person's body when the chest piece (1) is positioned adjacent to the person's body; a headset (6) that directs the sounds captured by the chest piece (1) and a coupler (Figures 1-4, #100 – [0030]) that releasably connects a first tube (unlabeled tube connected between chest piece #1 and coupler #100 – [0032]) connected to a chest piece (1) and a second tube (unlabeled tube connected between earpiece #6 and coupler #100 – [0037]) connected to the headset (6) and releases the first tube or the second tube when the first tube or the second tube experiences a predetermined force (due to coupling between unlabeled tube portions and outer ribbed/barbed surface of channels 14/30), the coupler (100) having a first section (14) and a second section (30) on opposite ends of the coupler (100), the first section (14) and the second section (30) each having one or more barbs (barbs unlabeled by clearly seen on surfaces of extruded channels #14/30).  
	With respect to claim 2, Pande teaches wherein the first section (14) and the second section (30) have two barbs (barbs unlabeled by clearly seen on surfaces of extruded channels #14/30) each.  
	With respect to claim 4, Pande teaches wherein the one or more barbs (barbs unlabeled by clearly seen on surfaces of extruded channels #14/30) have an area of smaller diameter and an area of larger diameter, the area of larger diameter is positioned closer to a center of the coupler (100).  Throughout the Figures, the unlabeled barbs clearly seen on surfaces of extruded channels #14/30 show a tapered profile having a smaller and larger area of diameter within each barb, wherein the larger diameter is positioned closer to a center of the coupler (100).
	With respect to claim 9, Pande teaches a breakaway stethoscope (Figures 1) comprising: a coupler (Figures 1-4, #100 – [0030]) that releasably connects a first tube (unlabeled tube connected between chest piece #1 and coupler #100 – [0032]) connected to a chest piece (1) and a second tube (unlabeled tube connected between earpiece #6 and coupler #100 – [0037]) connected to a headset (6) and releases the first tube or the second tube when the first tube or the second tube experiences a predetermined force (due to coupling between unlabeled tube portions and outer ribbed/barbed surface of channels 14/30), the coupler (100) having a first section (14) and a second section (30) on opposite ends of the coupler (100), the first section (14) and the second section (30) each having one or more barbs (barbs unlabeled by clearly seen on surfaces of extruded channels #14/30).  
	With respect to claim 10, Pande teaches wherein the first section (14) and the second section (30) have two barbs (barbs unlabeled by clearly seen on surfaces of extruded channels #14/30) each.  
	With respect to claim 12, Pande teaches wherein the one or more barbs (barbs unlabeled by clearly seen on surfaces of extruded channels #14/30) have an area of smaller diameter and an area of larger diameter, the area of larger diameter is positioned closer to a center of the coupler (100).  Throughout the Figures, the unlabeled barbs clearly seen on surfaces of extruded channels #14/30 show a tapered profile having a smaller and larger area of diameter within each barb, wherein the larger diameter is positioned closer to a center of the coupler (100).
	With respect to claim 17, Pande teaches a breakaway stethoscope (Figures 1) comprising: a coupler (Figures 1-4, #100 – [0030]) that releasably connects a first tube (unlabeled tube connected between chest piece #1 and coupler #100 – [0032]) connected to a chest piece (1) and a second tube (unlabeled tube connected between earpiece #6 and coupler #100 – [0037]) connected to a headset (6) and releases the first tube or the second tube when the first tube or the second tube experiences a predetermined force (due to coupling between unlabeled tube portions and outer ribbed/barbed surface of channels 14/30), the coupler (100) having a plurality of barbs (barbs unlabeled by clearly seen on surfaces of extruded channels #14/30) for the first tube ([0032]) and the second tube ([0037]) to be positioned over the plurality of barbs (barbs unlabeled by clearly seen on surfaces of extruded channels #14/30).  
	With respect to claim 18, Pande teaches wherein the one or more barbs (barbs unlabeled by clearly seen on surfaces of extruded channels #14/30) have an area of smaller diameter and an area of larger diameter, the area of larger diameter is positioned closer to a center of the coupler (100).  Throughout the Figures, the unlabeled barbs clearly seen on surfaces of extruded channels #14/30 show a tapered profile having a smaller and larger area of diameter within each barb, wherein the larger diameter is positioned closer to a center of the coupler (100).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pande (2019/0274656).
	With respect to claims 5 and 13, Pande is relied upon for the reasons and disclosures set forth above.  Pande teaches the larger and smaller diameters portions of the barbs formed on extruded tubes #14/30 as defined in the rejections of claims 4 and 12 above, and further wherein the wherein the larger diameter and the smaller diameter are each of unspecified, but obvious amounts so as to allow connection and retention within a stethoscope tube of the stethoscope in Figure 1.
	Pande fails to explicitly teach wherein the larger diameter is .24 inches and the smaller diameter is .2 inches.  
	It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to wherein the larger diameter is .24 inches and the smaller diameter is .2 inches, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the Art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In this case, defining specific dimensions for the large and smaller diameter portions of the barbs would be any obvious matter of design choice to one of ordinary skill.
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (4,064,965) in view of Thomas (3,169,600).
	With respect to claims 3 and 11, Brown is relied upon for the reasons and disclosures set forth above.  Brown further teaches barbs (52) as defined in the rejections of claims 1 and 9 above.
	Brown fails to explicitly teach wherein adhesive is attached to the one or more barbs.  
	Thomas teaches wherein it is known to use an adhesive while connecting telescoping stethoscope tubes and connections so as to provide a more secure/airtight connection, and when combined teaches wherein adhesive is attached to the one or more barbs.  It is noted that adhesive could be attached to the one or more barbs while still allowing the “breakaway” functionality of the stethoscope in the same way as Applicant’s, such as only to one of the barb sets, allowing the other set of bards to release as claimed, again, in the same way as Applicant’s device.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Brown, with the apparatus of Thomas so as to provide a more secure/airtight connection between the barbs and tube.
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pande (2019/0274656) in view of Thomas (3,169,600).
	With respect to claims 3 and 11, Pande is relied upon for the reasons and disclosures set forth above.  Pande further teaches barbs (barbs unlabeled by clearly seen on surfaces of extruded channels #14/30) as defined in the rejections of claims 1 and 9 above.
	Pande fails to explicitly teach wherein adhesive is attached to the one or more barbs.  
	Thomas teaches wherein it is known to use an adhesive while connecting telescoping stethoscope tubes and connections so as to provide a more secure/airtight connection, and when combined teaches wherein adhesive is attached to the one or more barbs.  It is noted that adhesive could be attached to the one or more barbs while still allowing the “breakaway” functionality of the stethoscope in the same way as Applicant’s, such as only to one of the barb sets, allowing the other set of bards to release as claimed, again, in the same way as Applicant’s device. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Pande, with the apparatus of Thomas so as to provide a more secure/airtight connection between the barbs and tube.
Claims 6-7, 14-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (4,064,965) in view of Olive 4,497,124).
	With respect to claims 6, 14 and 19, Brown is relied upon for the reasons and disclosures set forth above.  Brown further teaches the first section (48) and the second section (one of 46/47) separated by a center the coupler (45).
	Brown fails to explicitly teach wherein the first section and the second section are separated by a disc at a center of the coupler. 
	Olive teaches wherein it is known to attach a disk shaped identification badge (Figure 1, #20) the center of a similar Y-connector/coupler (15), such that when combined, the first section (Brown, #48) and the second section (Brown, one of #46/47) of Brown are separated by a disc (Olive, #20) at a center of the coupler (Brown, #45; Olive #15).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Brown, with the apparatus of Olive so as to provide an identification barge to signify the owner of the stethoscope (Olive, Col. 1, Lines 22-25).
	With respect to claims 7, 15 and 20, Brown is relied upon for the reasons and disclosures set forth above.  Brown further teaches the first section (48) and the second section (one of 46/47) separated by a center the coupler (45).
	Brown fails to explicitly teach wherein the first section and the second section are separated by a disc at a center of the coupler, the disc of a larger diameter than the one or more barbs. 
	Olive teaches wherein it is known to attach a disk shaped identification badge (Figure 1, #20) the center of a similar Y-connector/coupler (15), such that when combined, the first section (Brown, #48) and the second section (Brown, one of #46/47) of Brown are separated by a disc (Olive, #20) at a center of the coupler (Brown, #45; Olive #15), the disc (Olive, #20) of a larger diameter than the one or more barbs (Brown, #52), when combined.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Brown, with the apparatus of Olive so as to provide an identification barge to signify the owner of the stethoscope (Olive, Col. 1, Lines 22-25)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent arts of record relating to breakaway stethoscope system and method are disclosed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707. The examiner can normally be reached Monday-Friday (9:00-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A LUKS/Primary Examiner, Art Unit 2837